t c memo united_states tax_court ben bartlett and tammy r bartlett petitioners v commissioner of internal revenue respondent docket no filed date charles robert brown and d loren washburn for petitioners david wayne sorensen for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal_income_tax for tax years and year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the issues for consideration are whether the passive_activity_loss rules of sec_469 limit the loss deductions petitioners claimed for and with respect to petitioner husband’s bull breeding activity and whether petitioners are liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in wyoming when they filed the petition petitioner husband was raised on a farm in texas when he was a child his chores included taking care of farm animals petitioner husband went to rodeos when he was young and he rode bulls and other animals in some small rodeos while in high school and college petitioner husband earned a bachelor’s degree in agriculture with a focus in horticulture while in college he helped manage the university agriculture farm his responsibilities on the agriculture farm included hauling hay feeding livestock and prepping the livestock for shows as well as managing the greenhouse and the arboretum petitioner husband also spent time with his older brother who held advanced degrees in animal science husbandry and worked on embryo transfer in cattle petitioner husband learned about the mechanics of and the theory behind embryo transfer from his brother in petitioner husband started a design and landscape business in texas called growin’ green growin’ green texas which became successful in petitioner husband sold growin’ green texas and petitioners moved to jackson wyoming petitioner husband then started growin’ green co a sole_proprietorship in jackson wyoming which provides landscape services and design as well as snow removal since growin’ green co has become very successful in tax years and growin’ green co had gross_receipts of over dollar_figure million and over dollar_figure million respectively petitioner husband received business income from growin’ green co of over dollar_figure in tax_year and over dollar_figure million in tax_year in petitioner husband started a bull breeding operation which petitioners called rainbow ranch petitioners acquired a big_number acre ranch near burley idaho and purchased or calves from a breeder specializing in rodeo- quality cows and bulls rainbow ranch is approximately miles from jackson wyoming when petitioners acquired the ranch there were no buildings on the land but the property was fenced to contain livestock when petitioner husband was on the ranch he would sleep in his truck a nearby motel or a doublewide trailer parked on the ranch in tax years and petitioner husband employed three of his growin’ green co workers to stay on the ranch during the winter months from approximately november to march these ranch hands worked hours per week on rainbow ranch petitioner also made a business arrangement with cameron tuckett that allowed mr tuckett to graze his horses on rainbow ranch in exchange for providing services pertaining to the stock on rainbow ranch mr tuckett lived near rainbow ranch and operated a farm and livestock operation in evidence for the tax years at issue are credit card statements for a credit card that petitioner husband used for rainbow ranch and two schedules one for each tax_year at issue of the hours petitioner husband claims he worked on the ranch petitioner husband created the schedules of hours worked several years after the tax years at issue petitioner husband did not maintain a contemporaneous log a diary notes or other records of the work he performed day to day relating to rainbow ranch-- whether performed in wyoming or at the ranch in idaho petitioners’ joint federal_income_tax return was prepared on their behalf by a certified_public_accountant petitioners’ joint federal_income_tax return was prepared on their behalf by a second certified_public_accountant on the schedules f profit or loss from farming for both federal_income_tax returns petitioners stated that they materially participated in the operation of a bull breeding activity petitioners claimed loss deductions for the bull breeding activity of dollar_figure for tax_year and dollar_figure for tax_year the notice_of_deficiency disallowed the loss deductions claimed related to the bull breeding activity and determined the dollar_figure and dollar_figure deficiencies in petitioners’ and federal_income_tax respectively and sec_6662 accuracy-related_penalties opinion i sec_469 passive_activity_losses generally a taxpayer bears the burden of proving the commissioner’s determinations in a notice_of_deficiency are erroneous rule a 290_us_111 pursuant to sec_7491 the taxpayer may shift the burden_of_proof to the commissioner if the taxpayer complies with the relevant substantiation requirements in the internal_revenue_code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b see eg 139_tc_270 n hill v commissioner tcmemo_2010_200 aff’d per curiam 436_fedappx_410 5th cir petitioners contend that they have met this burden because respondent did not allege that petitioners failed to cooperate with respondent and petitioners claim that they introduced credible_evidence however there were discrepancies and inconsistencies in their evidence petitioners have failed to persuasively argue that the burden_of_proof shifts to respondent the burden_of_proof remains with petitioners respondent contends that petitioners’ losses related to their bull breeding activity should be disallowed because petitioners did not materially participate in the bull breeding activity sec_469 disallows the passive_activity_loss of an individual taxpayer the term passive_activity_loss means the amount if any by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 see also 139_tc_396 a passive_activity is a trade_or_business in which a taxpayer does not materially participate sec_469 a taxpayer materially participates in an activity when he or she is involved on a regular continuous and substantial basis sec_469 participation generally means all work done in connection with an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs a taxpayer establishes material_participation by satisfying any one of seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see also lum v commissioner tcmemo_2012_103 petitioners assert that the following three tests are relevant to this case the individual participates in the activity for more than hours during such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year or based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs supra to satisfy the facts_and_circumstances_test under sec_1_469-5t temporary income_tax regs supra a taxpayer must participate in an activity for more than hours respondent contends that petitioners are precluded from arguing that they meet the requirements of the 100-hour test and the facts_and_circumstances_test because respondent claims petitioners first discussed these issues in their amended pretrial memorandum we disagree respondent raised both the 100-hour test and the facts_and_circumstances_test in the notice_of_deficiency writing under explanation of adjustments you have not met any of the seven tests for material_participation as outlined under sec_1_469-5t petitioners also raised both tests in their petition writing the taxpayer meets at least one of the material_participation tests as outlined in sec_1_469-5t accordingly petitioners’ arguments regarding the 100-hour test and the facts_and_circumstances_test are properly before us during the taxable_year sec_1_469-5t temporary income_tax regs fed reg date a taxpayer can prove participation by any reasonable means sec_1 5t f temporary income_tax regs fed reg date reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id while the regulations permit some flexibility with respect to the evidence required to prove material_participation we are not required to accept postevent ballpark guesstimates nor are we bound to accept the unverified undocumented testimony of taxpayers see eg lum v commissioner tcmemo_2012_103 estate of stangeland v commissioner tcmemo_2010_185 petitioner husband testified that he spent a total of more than big_number hours on the bull breeding activity during the tax years at issue there is no indication in the record that petitioner husband engaged in any recreational activities while he was on the ranch likewise there is no indication that petitioner wife traveled with petitioner husband to the ranch or was otherwise involved in rainbow ranch during the years at issue she earned wages from other sources with respect to tax_year petitioner husband testified that he worked on the ranch repairing fences cross-fencing the land building corrals shelters and solar wells installing bucking shoots for training young bulls to buck and improving the range land by reseeding cutting sagebrush planting wheat crops for feed and planting a more desirable bud-style grass he also testified that he traveled to south dakota to pick up a particular bull and then drove that bull from south dakota to rainbow ranch with respect to tax_year petitioner husband testified that he helped his cows during calving season petitioner husband described calving season as intense he recalled being very involved in the calving process he further testified that he started training the young bulls that year sorting them developing their bucking skills and training them to buck properly for each tax_year at issue petitioner husband estimated that he spent to hours per week researching the bull breeding business and studying live auctions online he also testified that he spent time managing the bull breeding activity from wyoming deciding what items to purchase from which bloodlines to breed and where to build the corrals among other things he further testified that he made several emergency trips to rainbow ranch petitioners admit that they did not keep any records regarding petitioner husband’s work on rainbow ranch or his research petitioners however provided two schedules that allegedly detail the numbers of hours petitioner husband spent on the bull breeding activity for each tax_year petitioner husband testified that he created these schedules in when petitioners’ returns were audited he used his credit card statements to determine his work schedule during the tax years at issue petitioner husband first determined which days he made purchases in or around burley idaho then he tried to recall what he was purchasing on those days and what task he was doing on rainbow ranch finally he assigned a number of hours to each task petitioner husband testified that the schedules do not reflect all of the work he did for rainbow ranch rather he included only up to hours of work each year at trial mr tuckett on behalf of petitioners testified that he had an arrangement with petitioner husband mr tuckett could graze his livestock on rainbow ranch and in exchange he would help petitioner husband with the ranch as part of this agreement when mr tuckett checked on his livestock on rainbow ranch--which he did daily--he would also check on petitioner husband’s livestock mr tuckett further testified that even though he helped petitioner husband with tasks around the ranch he was not paid to work for petitioner husband mr tuckett recalled seeing petitioner husband at the ranch but petitioner husband usually had workers with him when he was there petitioner husband estimated that the three ranch hands worked hours per week while they stayed on the ranch petitioner husband testified that he supervised the ranch hands while he was in wyoming mr tuckett did not estimate how many hours he saw petitioner husband on the ranch during the tax years at issue petitioners’ son also testified for petitioners in particular petitioners’ son recalled researching the bull breeding activity with his father determining which bloodlines to use and studying the auctions online petitioners’ son testified that he accompanied his father on the trip to south dakota in petitioners’ son did not estimate how many hours he saw petitioner husband working on the bull breeding activity during the tax years at issue kerry friedrich a longtime employee at growin’ green co testified for petitioners mr friedrich testified that petitioner husband was the hardest worker at growin’ green co keeping the most hours and doing whatever was necessary to finish a job mr friedrich remembered that petitioner husband was at rainbow ranch a couple times a month during growin’ green co ’s busy season and more often than that during growin’ green co ’s off-season mr friedrich however could not provide any exact dates when petitioner husband was away nor did he provide a more definite estimate of how often petitioner husband was at rainbow ranch although petitioners provide a credible narrative summary of petitioner husband’s participation they maintained no contemporaneous_records or documentation of his participation such as appointment books calendars or logs contemporaneous daily time reports logs or similar documents are not required if other reasonable means of establishing a taxpayer’s participation exist sec_1_469-5t temporary income_tax regs supra petitioners claim that their schedules of hours worked reasonably establish petitioner husband’s participation we disagree the credit card statements provide no information regarding how many hours petitioner husband spent on a given day on the bull breeding activity therefore the hours petitioner husband claims he worked are merely guesstimates moreover petitioners’ schedules are riddled with contradictions on several occasions the credit card statements place petitioner husband in wyoming or utah when the schedules of hours claim he was working in burley idaho also on at least one occasion petitioner husband claimed he spent hours on the bull breeding activity during a 24-hour period our analysis of the time petitioner husband spent in tax years and working on matters relating to rainbow ranch is made difficult by the lack of any contemporaneous_records or other records and documentation regarding what he did specifically day to day and how much time he spent on matters relating to the bull breeding activity in this case the lack of records and documentation is not cured by estimates made years after the fact in writing or by testimony see eg iversen v commissioner tcmemo_2012_19 fowler v commissioner tcmemo_2002_223 goshorn v commissioner tcmemo_1993_578 petitioner husband mr tuckett petitioners’ son and kerry friedrich were credible witnesses we do not doubt that petitioner husband spent time on rainbow ranch activities while in wyoming we also acknowledge that petitioner husband participated in and or assisted with the bull breeding operation ranch maintenance and improvements while in idaho the weight of the evidence before us however does not establish that during each of the tax years at issue petitioner husband spent hours on the bull breeding activity or petitioner husband worked more than mr tuckett who was at the ranch every day or the ranch hands who worked on the ranch hours per week for approximately four months regardless of whether petitioner husband worked more than hours on the bull breeding activity see iversen v commissioner tcmemo_2012_19 petitioners have failed to meet the criteria of the 500-hour or 100-hour tests the weight of the evidence before us also fails to establish that petitioner husband worked on the bull breeding activity in a regular continuous and substantial manner during the tax years at issue petitioner husband ran growin’ green co a highly successful full-time business over miles from rainbow ranch he was actively involved with and in charge of growin’ green co the evidence shows that petitioner husband was at the ranch approximately days in tax_year and approximately days in tax_year petitioner husband’s sporadic trips to rainbow ranch coupled with his intense work ethic petitioners contend that petitioner husband’s driving back and forth between wyoming and idaho should count towards the hours required by sec_1_469-5t temporary income_tax regs fed reg date we do not discuss this issue because even if we include petitioner husband’s driving time in the 500-hour calculation there is not enough evidence to support petitioner husband’s claim that he spent hours on the bull breeding activity with respect to growin’ green co do not suggest that he worked on the bull breeding activity in a regular or continuous manner petitioners however claim that petitioner husband spent to hours per week researching for rainbow ranch while also managing the ranch from wyoming if petitioner husband were researching running supervising managing and involved with all significant activities of rainbow ranch as petitioners seem to claim we would expect petitioners to have offered into evidence extensive research notes files to-do lists home and mobile phone records business plans project descriptions instructions to employees and the like documenting and establishing petitioner husband’s active involvement in the regular continuous and substantial management and day-to-day activities of the bull breeding activity that documentary_evidence is absent even if petitioners had provided documentary_evidence regarding petitioner husband’s management activities we would not take into account those management activities under the facts_and_circumstances_test a taxpayer’s management activities are not taken into account under the facts_and_circumstances_test if another person also receives compensation_for management services relating to the activity or if another person spends more time on management services relating to the activity than the taxpayer sec_1_469-5t and b temporary income_tax regs supra cf sec_1_469-5t and b temporary income_tax regs fed reg date stating that an individual’s investor activities including studying and reviewing financial statements or reports on operations as well as monitoring the finances or operations of the activity in a nonmangerial capacity do not qualify as participation in an activity unless the individual is directly involved in the day-to-day management of the activity on petitioners’ federal_income_tax return petitioners included dollar_figure of management fees in their calculation of schedule f expenses on petitioners’ federal_income_tax return petitioners included dollar_figure of management fees and outside service in their schedule f calculation of expenses petitioner husband testified that these fees were paid to mr tuckett although mr tuckett claims that he was never paid_by petitioner husband and petitioner husband claims that the payments made to mr tuckett were merely reimbursements petitioner husband wrote a letter to the internal_revenue_service during his audit stating that the bull breeding activity incurred management cost throughout the year the record therefore contains substantial inconsistency on the question whether petitioner paid mr tuckett for management services petitioner husband did not engage in the bull breeding activity in a regular continuous and substantial manner on this record we conclude that petitioners have failed to meet the criteria of the facts_and_circumstances_test regardless of whether petitioner husband worked more than hours on rainbow ranch petitioners did not materially participate in the bull breeding activity as required under sec_469 and the related regulations accordingly we sustain respondent’s determination regarding petitioners’ bull breeding activity ii sec_6662 accuracy-related_penalty respondent determined that petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for tax years and sec_6662 adds to the tax required to be shown on the taxpayer’s return of any underpayment attributable to among other things any substantial_understatement_of_income_tax within the meaning of sec_6662 the phrase substantial_understatement_of_income_tax means an understatement that exceeds the greater of dollar_figure or of the income_tax required to be shown on the tax_return for the taxable_year sec_6662 under sec_7491 the commissioner bears the burden of production regarding the taxpayer’s liability for any penalty see also 116_tc_438 once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commissioner’s determination is incorrect see rule a higbee v commissioner t c pincite respondent determined that petitioners should have reported income_tax liabilities of dollar_figure and dollar_figure on their and federal_income_tax returns respectively respondent also determined that petitioners understated their income_tax by dollar_figure for tax_year and by dollar_figure for tax_year both of which exceed of the income_tax petitioners should have reported on their and federal_income_tax returns respondent has shown that petitioners substantially understated their income_tax liabilities for tax years and petitioners therefore are liable for the accuracy-related_penalties unless they can show they had reasonable_cause for and acted in good_faith regarding part of each of the underpayments see sec_6664 sec_1_6664-4 income_tax regs for purposes of sec_6664 a taxpayer may establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs a taxpayer relies reasonably on professional advice if he or she proves the following by a preponderance_of_the_evidence the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also rule a welch v helvering u s pincite petitioners failed to provide any evidence about the information they provided to their tax_return_preparers both of whom were certified public accountants regarding rainbow ranch moreover neither tax_return_preparer testified at trial petitioners have not shown that they had reasonable_cause or acted in good_faith accordingly petitioners are liable for the accuracy-related_penalties under sec_6662 any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
